Per Curiam,
This appeal, from the decree confirming the master’s report and dismissing plaintiff’s bill was argued with No. 110, of January term, 1897, McManus v. Laughlin et al., Annie G. Summers, appellant, in which a per curiam opinion affirming the decree has just been filed, ante, p. 312.
A careful consideration of the record has satisfied us that there is no substantial error in the decree. It is the logical result of facts properly found by the master and approved by the court. We find nothing in any of the questions raised by the assignments of error that requires special notice.
Decree affirmed and appeal dismissed at appellant’s costs.